. Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Washington appeals the district court’s orders denying his motions to transfer venue and granting summary judgment in favor of his former employer in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Washington v. Coastal Int’l Sec., No. 8:14-cv-00331-DKC, 2015 WL 4396616 (D. Md. Feb. 5, 2015; July 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.